           Case 2:20-cv-02141-TJS Document 26 Filed 09/09/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES WEIGOLD and                          :      CIVIL ACTION
NORA WEIGOLD                               :
                                           :
      v.                                   :
                                           :
FORD MOTOR COMPANY, THOR                   :
MOTOR COACH, PRECISION                     :
CIRCUITS, and CAMPING WORLD OF             :
BRIDGEPORT, NJ                             :      NO. 20-2141

                                       ORDER

      NOW, this 9th day of September, 2020, upon consideration of Ford Motor

Company’s Motion to Dismiss Plaintiffs’ Complaint Pursuant to Fed. R. Civ. P. 12(b)(2)

(Document No. 3) and the plaintiffs’ response, it is ORDERED that the motion is DENIED.



                                 /s/ TIMOTHY J. SAVAGE J.
